Citation Nr: 1231725	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for tinnitus based on a reopened claim therefor.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By its June 2009 decision, the Board reopened the Veteran's previously denied claim for service connection for tinnitus and remanded that reopened claim, as well as the Veteran's original claim for service connection for an acquired psychiatric disorder, to the RO via the VA's Appeals Management Center (AMC) in Washington, DC so that additional development could be undertaken.  The same issues, as well as the issue of entitlement to service connection for hypertension, were again remanded to the AMC by the Board through its January 2011 action.  The issue involving service connection for hypertension was remanded to facilitate issuance of a statement of the case pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999), and on remand that statement of the case was furnished to the Veteran in April 2011.  Inasmuch as the Veteran did not then timely perfect an appeal, that issue is removed from the Board's jurisdiction and is not herein further discussed.  Following the AMC's completion of the actions requested as to the remaining issues on appeal, the case has been returned to the Board for further review.  

On remand, the Board notes that attempts were made to afford the Veteran requested VA examinations involving his claimed tinnitus and psychiatric disorder, but he orally advised VA Medical Center personnel of his desire to cancel the scheduled VA medical examinations and to withdraw his appeal as to those matters.  The Board and his national and local representatives thereafter repeatedly attempted to clarify the Veteran's intentions as to his withdrawal of the appeal, but he failed to respond.  Ultimately, his national service representative indicated to the Board by way of his August 2012 brief that, in the absence of a signed, written statement from the Veteran withdrawing his appeal, the case was forwarded to the Board for merits consideration of each issue on appeal.  The Board will proceed on that basis.  



FINDINGS OF FACT

1.  The Veteran sustained inservice head trauma in a motor vehicle accident in which as a pedestrian he was struck by a passing vehicle.  

2.  Service treatment records identify no complaints, findings, or diagnoses of tinnitus and there is no showing of tinnitus for many, many years following the Veteran's service separation; no medical professional links the Veteran's currently shown tinnitus to his period of military service or any event occurring therein, inclusive of head trauma in the aforementioned  motor vehicle accident.  

3.  Service treatment records identify a period of inservice hospitalization for treatment of a drug-induced psychosis; a showing of a chronic, acquired psychiatric disorder in service is not demonstrated; no psychosis is shown during the one-year period immediately following service discharge.  

4.  Many, many years after service, the Veteran was initially diagnosed and treated for variously diagnosed acquired psychiatric disorders and no medical professional links any currently shown acquired psychiatric disablement of his to his period of military service or any event thereof.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  An acquired psychiatric disorder was not incurred in or aggravated by service, nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter was previously remanded by the Board in 2009 and 2011 in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development requests now appear to have been completed as directed to the extent possible, and it is of note that neither the Veteran, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the Veteran's claims for service connection for tinnitus and a psychiatric disorder, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished through the RO's letters, dated in June 2005 and March 2006, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice was provided to the appellant prior to the RO's initial adjudication of the claims in question by its rating decision of September 2005, but full VCAA notice, including that pertaining to the assignment of ratings and effective date per Dingess, was furnished subsequent thereto.  Notwithstanding the timing irregularity regarding the VCAA notice furnished in this case, any timing error was necessarily cured by the subsequent issuance of multiple supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  In light of this, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes service treatment records of the Veteran, as well as examination and treatment records compiled by VA and non-VA medical professionals.  The Veteran has not made VA aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has not been provided a VA medical examination specifically to evaluate the nature and etiology of his claimed tinnitus and psychiatric disorder, but every attempt was made by VA to provide such examinations.  The Veteran's failure to make himself available for those examinations, as requested specifically by the Board, is acknowledged.  The RO has not taken adverse action under 38 C.F.R. § 3.655 (2011) on the basis of the Veteran's failure to cooperate and the Board declines to adjudicate these matters on that basis as well.  Rather, this case must be decided on the basis of the evidence currently of record.  Accordingly, further development action relative to the disorders at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  


Merits of the Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic disorders, such as a psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Notice is taken that applicable law and regulation provide that compensation shall not be paid if the disability was the result of one's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, prohibits (effective for claims filed after October 31, 1990) payment of compensation for a disability that is a result of one's own alcohol or drug abuse.  Moreover, section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, as in this case, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301. 

The United States Court of Appeals for the Federal Circuit  has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service- connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit has also indicated that claimant could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  The Federal Circuit further held that compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse, which it defined as an alcohol abuse disability arising during service from voluntary and willful drinking to excess. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999). 

A disorder may be service connected if the evidence of record reveals that a veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a Veteran who engaged in combat with the enemy during a period of war, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran does not assert, nor does the record otherwise demonstrate, that he had combat service or that either claimed disorder is related to combat service.  It, too, is noted that 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

The record indicates that the Veteran initiated his claim or claim to reopen for service connection for tinnitus and a psychiatric disorder in May 2005.  In connection with that claim, he indicated that, as a result of an inservice head injury sustained in a motor vehicle accident in 1976, he developed ringing in his ears, otherwise known as tinnitus, as well as anxiety and depression.  

Service treatment records are negative for complaints, findings, or diagnoses of tinnitus.  In March 1977, the Veteran was hospitalized at Madigan Army Medical Center for treatment of a drug-induced psychosis, acute and severe, secondary to phencyclidine and marijuana ingestion.  Personality testing indicated the Veteran to be a restless, impulsive, and gregarious individual with many interests and widely scattered energies; if psychosis was found to be present from a clinical standpoint, the most likely diagnosis, based on personality testing, was thought to be a manic-depressive illness.  The Veteran was returned to duty following his hospital discharge later in March 1977.  

The Veteran was again hospitalized in April 1977 for injuries he sustained in a motor vehicle accident when as a pedestrian he was struck by a passing vehicle.  The Veteran was found to be inebriated when clinically evaluated at hospital admission and there was evidence of trauma to the scalp, left eye, forehead, and other areas.  The diagnoses were of lacerations to the scalp and below the left eye, with no artery or nerve involvement; multiple abrasions of the arms, forehead, shoulders, and back; and a renal contusion.  He was returned to duty after several days of hospitalization.  

Evidence developed postservice includes the Veteran's initial claim of March 2000 for service connection for tinnitus, when he reported the occurrence of inservice head injury and resulting tinnitus.  In February 2001 diagnoses of an adjustment disorder with depressed mood symptoms and alcohol abuse symptoms were recorded.  In December 2003, the presence of alcoholism was diagnosed.  Depression, rule out a mood disorder, and alcohol dependence were diagnosed in July 2004.  At the time of a November 2004 physical examination at hospital admission, complaints of tinnitus, in addition to anxiety and depression were made known, which led to entry of assessments of alcohol dependence and depression.  The hospital discharge diagnoses were of alcohol dependence, depression, and a history of polysubstance abuse.  On a VA examination in May 2005, the Veteran voiced a complaint of intermittent ringing in his ears since a head injury; no pertinent diagnosis was entered.  

Later in 2005 and 2006, and beyond, examination and treatment records identify diagnoses of alcoholism, depression, anxiety, alcohol dependence in remission, and question of a bipolar disorder.  At the time of a VA outpatient evaluation in May 2006, which yielded only diagnoses of depression, not otherwise specified, and alcohol dependence in full sustained remission, the attending VA medical professional indicated that the symptom presentation following antiviral treatment for hepatitis (not then or subsequently service connected) was most consistent with a substance-induced depressive syndrome quite typical for antiviral treatment related to interferon.  

Analysis of the record indicates that there was a brief period of inservice psychosis as a result of the Veteran's ingestion of alcohol and illicit drugs, but there is no showing of any chronic acquired psychiatric disorder in service or for many, many years following service.  Only a possibility of a manic-depressive illness was raised by the medical professional who afforded the Veteran personality testing in service and, notably, without entry of a diagnosis of any acquired psychiatric disorder.  The Veteran does not specifically allege that his alcohol abuse or illicit drug use leading to the brief psychosis marked the initiation of his claimed psychiatric disorder; rather, he alleges that the motor vehicle accident of April 1976 precipitated his claimed anxiety and depression.  But, the records of that hospitalization do not indicate that any acquired psychiatric disorder was identified during that period of hospital care or any point in service either prior to or subsequently.  Moreover, there is no indication that any psychosis or other psychiatric disorder was manifested during the one-year period immediately following service or for many, many years following service exit.  As well, no medical professional offers any finding or opinion linking currently any diagnosed psychiatric disorder to the Veteran's period of military service or any event thereof.  

The record is replete with references to the Veteran's alcohol and illicit drug use, with a showing postservice of alcohol dependence or alcoholism, at times in remission.  Alcohol and drug abuse or dependence, as a primary disability, is not an acquired psychiatric disorder for which a grant of service connection is possible.  Service connection for substance abuse, including alcoholism and drug addiction, as a primary disability is not warranted as a matter of law.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301. 

The Veteran also gives an account that his tinnitus followed inservice head trauma in the 1976 automobile accident; however, the evidence developed in service and for many years following service fails to corroborate in any way the presence of tinnitus.  The initial documented complaint of tinnitus coincided with the VA's receipt of the Veteran's initial claim for service connection for that disorder in 2000, some 23 years after service discharge and that complaint was reiterated on two or more occasions during the course of VA examination or treatment or entry of his claim to reopen.  No medical professional furnishes any medical finding or opinion as to a nexus between the Veteran's tinnitus and his period of service, inclusive of any event occurring therein.  

Clearly, the Veteran is competent to testify to those things that come to him through his senses, to include his symptoms of psychiatric distress or ringing in his ears, their date of initiation, their severity, and their frequency.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  His account thereof is competent and not incredible and notice is taken that, although a medical diagnosis of tinnitus is not indicated by the record, the Veteran's account of his tinnitus is sufficient for a finding of current disability.  However, the Veteran lacks the medical background and training to render competent his opinions as to any nexus of the claimed disabilities to service or any event thereof.  VA has attempted to assist him in defining that nexus more clearly by its scheduling of VA examinations and soliciting medical opinions as to any service linkage; however, the Veteran has failed to cooperate and, thus, the record is silent as to competent medical opinion regarding any service nexus.  As well, the record as developed in service and thereafter otherwise fails to corroborate the Veteran's account of tinnitus or chronic psychiatric disablement dating to service, thereby limiting to a large extent the probative value of the Veteran's account.  

Here, no tinnitus or chronic acquired psychiatric disorder is shown for an extended period following the Veteran's separation from service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000), [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  It, too, is significant that competent evidence fails to link either disorder to the Veteran's period of military service or any event thereof, inclusive of acoustic or head trauma or the drug-induced, brief psychosis.   No medical professional furnishes any finding or opinion linking either disorder to service.  

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claims for service connection for tinnitus or an acquired psychiatric disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claims advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for tinnitus is denied.  

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


